Title: To Benjamin Franklin from Benjamin Franklin Bache, 6 May 1780
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand papa
ce 6e. mai 1780
Je Souhaiterois beaucoup d’avoir de vos nouvelles, mais je pense que les affaires vous empechent de m’écrire, car sans cela je serois fort en peine, mais du moins je voudrois que mon cousin me donnât de vos nouvelles, et en même temps des siennes, ainsi que mon ami Cockran, je voudrois aussi avoir des nouvelles de mon papa et de ma mama. Je me porte très bien, Je souhaite que vous vous portiès de même; je fais tout mon possible pour vous contenter, je voudrois bien revoir toute ma famille et tous mes amis, et avoir mon frère à Genéve avec moi Madame artaud, avec qui je dinai l’autre Jour, me donna de vos nouvelles, et cela me fit un grand plaisir; Madame Cramer qui a toujours beaucoup de bontés pour moi, se porte très bien; Je me trouve très bien chez Monsieur de Marignac, et lui et madame me traitent comme Leurs enfants. J’ai l’honneur d’être avec un prond [profond] respect Mon cher grand papa votre tres humble et tres obeissant petit fils
Benjamin Franklin B
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des provinces unies / de l’Amérique auprès de sa Majesté / très chrétienne. Chez Monsieur / Grand Banquier ruë Montmartre / A Paris
Notation: B.F.B. to Dr. F Geneva May 6. ’80
